Citation Nr: 1739252	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-09 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.

This appeal to the Board of Veteran's Appeals (Board) arose from a January 2011 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for PTSD, effective March 3, 2009.  In April 2011, the Veteran filed a notice of disagreement (NOD) with the assigned initial rating.  In a March 2013 rating decision, the RO assigned a higher initial 50 percent rating, also effective March 3, 2009.  Thereafter, the RO issued a statement of the case (SOC) reflecting the award of the initial 50 percent rating, but denying a rating in excess of 50 percent, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in April 2013. 

In November 2015, the Veteran testified during a  Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record.


In April 2016, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After completing the requested development, the Appeals Management Center (AMC) continued to deny the claim (as reflected in a July 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration. 

As regards characterization of the appeal, because the Veteran has disagreed with the initial rating assigned following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher initial rating during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition, the record reflects that the Veteran has been unemployed since 2008, and that his PTSD may prevent him from obtaining and maintaining gainful employment.  As such, the Board has expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

While the Veteran previously had a paper claims file, the  appeal has primarily been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a file in the Virtual VA paperless, electronic, claims processing system, which contains medical records relevant to this claim.  The remaining documents in Virtual VA are either duplicative of evidence in VBMS or are irrelevant to the issue on appeal.
The Board's decision addressing the claim for higher rating for PTSD is set forth below.  The matter of the Veteran's entitlement to a TDIU due to  service-connected PTSD is being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the March 2009 effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have included difficulty sleeping, nightmares, some isolation, anxiety, depression, irritability, and suicidal ideation.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment with deficiencies in most areas.

3.  The schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent but no higher rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a July 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After the award of service connection, and the Veteran's disagreement with the assigned rating, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A . See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Nonetheless, the SOC set forth the criteria for higher ratings for psychiatric disabilities.  
The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records, and VA examination reports and opinions.  The Board notes that while the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits, in part, due to his PTSD, a June 2012 letter reflects that the Veteran was receiving disability benefits based on asymptomatic human immunodeficiency virus infection, and osteoarthritis and allied disorders.  As such, a remand to obtain SSA records is not necessary.  Also of record and considered in connection with these claims is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran, his friends and family, and his representative on his behalf.  The Board finds that no further AOJ action on the higher rating claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the November 2015 Board hearing, the undersigned identified the claim on appeal as that herein decided.  Information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was remanded for further development, as a result of which additional evidence was subsequently added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As indicated above, in April 2016, the Board remanded the claim on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to obtain outstanding VA medical records; send the Veteran a letter soliciting information and/or evidence pertaining to any additional pertinent evidence, to particularly include private (non-VA) treatment; and schedule the Veteran for a new VA examination.  The AOJ obtained and associated VA Medical Center (VAMC) records in 2016, and scheduled the Veteran for a VA psychiatric examination in July 2016.  After the receipt of these additional records the AMC adjudicated the Veteran's claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO has assigned the 50 percent initial rating for the Veteran's PTSD  under Diagnostic Code 9411.  .  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations  frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

January 2009 private treatment records from Dr. M.B.F. document continued struggle with sleep problems.  The Veteran was very dysphoric; and anhedonic with all the classic DSM-IV symptoms of PTSD, including anhedonia, psychic numbing, not wanting to live, flashbacks, exaggerated startle response, and isolation.  The Veteran had quit drinking because he knew it was going to kill him.  The doctor noted that the rest of cognitive testing was focused on the estrangement, detachment, and isolation from his PTSD symptoms.  

VA treatment records in January 2009 reflect that the Veteran was having problems coping; was thinking about starting drinking again; had occasional crying spells; and had depression for about 10 years, which worsened after he was displaced by Hurricane Katrina.  His current stressors included inability to sleep and unemployment since January 2008.  The Veteran had no family in Texas, but he had a girlfriend who recently had surgery.  He endorsed problems falling and staying asleep, and claimed that he talked a lot in his sleep and suffered from nightmares about being in the water and the in-service incident where the helicopter crashed into water and two of his friends died.  He stated that after service he "resorted in plunging into alcoholism," but that he stopped in 2008.  He avoided his triggers, which included being around water, hearing about the marines, and movies and news related to the military.  He experienced flashbacks, was hypervigilant, and was anxious if he saw helicopters.  His social contacts were limited due to his trauma, and he had mainly self-directed anger problems although it was a "real effort not to go off on people."  He experienced emotional distance, emotional numbing, less pleasure out of life than usual, diminished energy level, and loss of interest.  He stated that he never felt rested, that he had cold sweats in the middle of the night, and sometimes awoke in a panic.  He related that his social interests were diminished but that he kept in touch with friends from New Orleans.  He had to force himself to eat; and was irritable, anxious, and worried all the time.  He endorsed past suicidal thoughts with thoughts of jumping off a bridge twice.  He also stated that his concentration and memory were diminished.  He explained that when he drank a lot, he had auditory hallucinations of his twin's voice, who had died at birth.  He denied experiencing visual hallucinations, and endorsed paranoia, stating that sometimes he felt like a spirit blew past him.  During his examination, the Veteran was neat, clean, casually dressed, and alert and oriented.  He was pleasant, cooperative, and easy to engage.  His mood was depressed; his affect and mood congruent and restricted; his speech and psychomotor normal; and his attention, short-and long-term memory and concentration intact.  His thought process was goal-directed, his thought content was negative for suicidal ideation and homicidal ideation, and there was no psychotic activity during the interview.  He was assigned a GAF score of 48.  

VA treatment records dated  in November 2009 indicate no acute distress; logical and goal-directed thought processes; and no suicidal or homicidal ideation.  The Veteran endorsed nightmares with increased frequency and intensity.  He explained that he woke up sweating with elevated blood pressure.

2010 records reflect that the Veteran started group therapy, which he found useful in managing his PTSD symptoms of depressed mood, emotional numbing, and nightmares.  The Veteran explained that he relocated to Texas from New Orleans after Hurricane Katrina, and that he had limited family in the area.  He expressed dealing with a lot of depression and sadness around the holiday season, and that, in an effort to manage his mood, he gardened, assisted the elderly in his apartment complex, and cooked for others.  He spent some time with his niece when she came to visit, but otherwise stated that he stayed alone.  He was casually dressed and adequately groomed, his mood was euthymic with an appropriate range of affective expression, his speech was clear with no articulation deficits, and his thought processes and content were logical and goal-directed.  The Veteran denied any auditory or visual hallucinations, as well as any suicidal and homicidal ideation.

A December 2010 VA examination report documents that the Veteran was twice divorced, neither times due to his PTSD symptoms.  He currently lived alone, but was engaged with plans to marry.  He had a good relationship with his siblings, who were scattered around the country; and his family had no complaints about him although they were "concerned about [his] health."  He stated that he had a lot of friends in New Orleans and a few friends in Texas.  He stated that he watched television with friends, went out to dinner or bowling with others, went fishing, and played pool.  However, he explained that he sometimes was "very depressed" and did not go out at all.  He reported that he had started gardening and going on walks to help his mood, and that he helped a couple of elderly veterans.  He stopped drinking heavily in 2008, and stated that he experienced auditory hallucinations when he drank heavily.  He had no impairment of thought process or communication, he was casually dressed, and adequately groomed.  He was taking medication, which made him groggy, and he was mildly depressed, but noticeably brightened when talking about New Orleans-style cooking.  He was oriented and alert; and denied suicidal and homicidal ideation, obsessive rituals, panic attacks, and memory problems.  He stated that around the holidays and about once to twice a week he became depressed during which time he became withdrawn, stayed indoors, did not answer the phone, lay  in bed, and watched television but did not concentrate on it.  He also experienced anxiety, where he shook a little "like [he was] going through detox."  He denied impaired impulse control, and stated that with medication he got seven to eight hours of interrupted sleep, but that without his medication he slept for about two hours and then got up, ate, and watched television before falling asleep again.  He endorsed nightmares about the in-service helicopter crash two to three times per week.  His depression symptoms included diminished interest and pleasure in activities, insomnia or hypersomnia, and poor concentration and indecisiveness.  He was assigned a GAF score of 60.

Treatment records from 2011 through 2013 reflect that the Veteran was engaged and set to marry.  He denied auditory hallucinations, although he had had them in the past, and he denied alcohol or tobacco use.  He was neatly and appropriately groomed, and personable with affective reactions congruent and variable.  The Veteran also continued to attend group therapy for his depression, and continuously denied suicidal and homicidal ideation.  He continued to experience trouble sleeping, vivid flashbacks and nightmares, anxiety, and irritability at times.  He stated that he avoided most things and isolated himself to try and control his anxiety.  He reported that, although he was licensed to work in HVAC, he was told he was not hirable due to functional problems from his PTSD and his multiple medical comorbidities.

A March 2013 VA examination report indicates that the Veteran last worked in 2008 as a licensed power plant engineer, and that he felt that he could not currently work due to his mood swings, being withdrawn, and his physical problems.  He denied attending individual therapy, but attended two to three group therapy sessions.  He endorsed taking medication starting around 2009, and denied psychiatric hospitalizations and homicidal ideation.  He endorsed suicidal ideation one to two times per month and stated that his fiancée took away his guns.  He described his current mood as "pretty bad."  His current symptoms included daily depressed mood; diminished interest and pleasure in activities; psychomotor agitation and retardation; fatigue or loss of energy; feelings of worthlessness and guilt; and suicidal ideation, plan, or attempt with passive thoughts.  He reported nervousness and anxiety during the day; panic attacks four to five times per week, with heart racing and difficulty breathing; and worry about finances.  He denied obsessive or ritualistic behaviors, but reported sleep impairment that interfered with daytime activities with two or more awakenings during the night and total sleep duration of about four to six hours.  The Veteran denied feeling rested, reported low energy, and endorsed nightmares two to three times per week; his fiancée reported that he moved a lot in his sleep.  The Veteran stated he used to drink a lot and had been hospitalized in the past, but that he stopped drinking in October 2012 due to diabetes.  His current symptoms were depressed mood, anxiety, panic attacks more than once a week, and chronic sleep impairment.

VA treatment records from 2014 and 2015 indicate that the Veteran continued to experience persistent severe nightmares and flashbacks, once falling off the bed and injuring his ribs while in the midst of a nightmare.  He denied suicidal and homicidal ideation, as well as hallucinations and delusions.  He was casually dressed, his affective reactions were within normal limits, and he appeared anxious and near euthymic.  He reported depression, mainly due to missing his family who lived in New Orleans.  He continued to isolate some, avoided stressors/triggers such as war movies, and was somewhat hypervigilant.

In a November 2015 statement, the Veteran's fiancée explained that the Veteran re-lived his in-service stressor and could not rest, and that while his medication helped him sleep, it was not as long as it should.  She stated that he still had nightmares and his mood swings had worsened.  She explained that they lived separately due to his condition, but that she still spent time with him.

May 2016 private treatment records reflect an inability to focus, decreased energy, poor appetite, difficulty falling asleep, and inability to go back to sleep.  The Veteran currently lived alone and related financial stressors.  He reported experiencing frequent nightmares regarding his in-service stressor, as well as increased anxiety when around water and when he heard a helicopter.  His current symptoms included anhedonia, depressed mood, flashbacks, decreased energy, poor concentration, sleep disturbance (initiating/maintaining sleep and nightmares), severe anxiety, restlessness, and racing thoughts.  The Veteran denied suicidal and homicidal ideations, hallucinations, and delusions.  The Veteran was alert and oriented, his affect was bright, his thought process was clear, and he had no impulse control problems.  He was assigned a GAF score of 61 to 70, with mild symptoms and generally functioning well.  

June 2016 treatment records indicate continuing and worsening nightmares, increased irritability that "seemed to happen for no reason," night sweats, mood swings, and worsening depression.  The Veteran stated that he spent most of his day alone and that he did some wood or leather working.  He stated that he tried to stay in touch with his family, did volunteer work, and participated at his church activities.  He explained that he had a "heavy drinking problem" in his 20s as a coping mechanism for his PTSD, but that he stopped about four years before.  He continued to experience nightmares, irritability, and depression.  He was alert, oriented, and cooperative; his speech was normal; his affect reduced and appropriate for the situation; and his mood dysphoric and anxious.  His symptoms were of moderate severity.  He was assigned a GAF score of 60.

A July 2016 VA examination report reflects that the Veteran did not have memory loss; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  The examiner found that the Veteran's psychiatric disability had been consistent since the previous VA examination in March 2013 with no significant changes in severity of symptoms.  The examiner noted that the Veteran was active with PTSD talk therapy and psychotropic medication management.  He found that current symptoms suggested reduced reliability and productivity due to PTSD, and that the Veteran did not appear to be intentionally exaggerating signs and symptoms of PTSD.  The Veteran reported that he lived alone and continued in his relationship with his fiancée of three years.  He stated that his mother passed away in 2015 and that he continued to grieve as they had been very close.  He maintained contact with his siblings, all of whom mainly resided in Louisiana and Washington State, but that he maintained regular contact with a niece who lived in the area.  He stated that he attended church services once a week, went fishing when the weather was nice, and did woodworking.  His current symptoms included depressed mood; anxiety; chronic sleep impairment; and disturbances of motivation and mood.  

VA treatment records dated in  2016 document continued sleep problems with worsening nightmares and flashbacks.  The Veteran explained that the holidays were very difficult for him as it was his first Christmas since his mother passed away.  He denied suicidal and homicidal ideations, as well as hallucinations (except for during flashbacks of his in-service stressor) and delusions.  He was neatly groomed and casually dressed, but appeared dysphoric and anxious.  He reported feeling hopeless and experiencing some disorientation at night related to his nightmares, including one time tossing a table during a nightmare.  He remained hypervigilant, experienced chronic pain and panic attacks, and relied on a friend to drive him places and get him food or pay his bills.  

In an August 2016 letter, the Veteran stated that he was currently experiencing suicidal thoughts, mood swings, irritability, speech difficulties, anxiety, depression, poor hygiene, anger, and inability to work.  He explained that he continued to have nightmares and hypervigilance, and was hearing voices. 

Based on the consideration of the VA examination reports, VA and private treatment records, and the lay statements of record, the Board finds that the collective lay and medical evidence suggests indicates that a rating of 70 percent, but not higher, for the Veteran's psychiatric disability is warranted from March 3, 2009, the effective date for service connection.

In this regard, the above-cited evidence indicates that since January 2009, the Veteran endorsed suicidal ideations and thoughts, severe nightmare and flashbacks, increasing irritability and isolation, worsening depression, panic attacks, anxiety, and hypervigilance.  Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with deficiencies in most area-the level of impairment contemplated in the next higher, 70 percent rating.  Furthermore, subsequent evidence documents  recurring suicidal thoughts; continuous severe nightmares that sometimes caused him to fall off the bed or toss a table; delusions when he experienced flashbacks; insomnia;; some social isolation; and panic attacks.

For these reasons, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has experienced symptoms of the type and extent, frequency or severity (as appropriate) to warrant an initial  70 percent rating from March 3, 2009.  

However, the maximum, 100 percent rating is not warranted at any pertinent point.  While the Veteran experienced suicidal ideations, isolation, severe nightmares and flashbacks, and panic attacks, he has maintained fair insight, judgment, and thought process; he did not experience hallucinations and only experienced delusions when drinking heavily, which he stopped about four year ago; he was not a persistent danger to himself or others; he was oriented to time and place; and he never exhibited memory problems.  For these reasons, the Board cannot find that the Veteran has experienced symptoms of the type and extent, frequency or severity (as appropriate) to warrant the maximum  100 percent rating.  

The Board further finds that the Veteran's assigned GAF scores-48 in January 2009, 60 in March 2013 and June 2016, and 61 to 70 in May 2016-are consistent with no more than a 70 percent rating. 

Under the DSM-IV, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Board notes that while the Veteran had a GAF scores of 61 to 70 in May 2016, and 60 in March 2013 and June 2016, indicated mild to moderate symptoms-even less impairment than that contemplated in the 70 percent rating.  However, his  prior score of 48 is indicative of  more serious symptoms of PTSD, to include difficulty in social settings and suicidal ideation, and appear more consistent with a rating of 70 percent.  Nevertheless, as stated above, GAF scores are not dispositive, and the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126(a).  

Here, as  explained above, the Board finds that, in this case, the Veteran's  PTSD has been manifested symptoms of the type and extent, frequency, or severity, as appropriate, that more closely approximate the level of disability contemplated in the 70 percent rating.  Accordingly,  the Board finds that, from the March 3, 2009 effective date of the award of  service connection, a 70 percent, but no higher, disability rating is warranted e for the Veteran's PTSD.  
In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  As explained above, the Board has found that that the evidence of record shows that the Veteran has manifested sufficient symptoms of the type and extent, frequency, or severity (as appropriate), to result in the occupational and social impairment with deficiencies in most areas required for the next higher of 70 percent.  However, he did not show symptoms of the type and extent, frequency, or severity (as appropriate), to result in total occupational and social impairment required for the next higher of 100 percent rating. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since March 3, 2009 effective date of the award of service connection  has the Veteran's PTSD  been shown to present so exceptional or so unusual a picture as to render the applicable criteria  inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD  at all pertinent points.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra. In addition, as indicated, the rating schedule provides for a maximum, 100 percent rating based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's psychiatric disability is appropriately rated as a single disability, and all psychiatric symptoms/manifestations have been considered in evaluating the disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, and that an initial 70 percent  rating is warranted.  The Board has resolved reasonable doubt in assigning the 70 percent rating from the March 3, 2009 effective date of the award of service connection, but finds that the preponderance of the evidence is against assignment of the maximum, 100 percent rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

.
 

ORDER

An initial 70 percent rating for PTSD, from March 3, 2009 is granted, subject to the legal authority governing the payment of compensation..

REMAND

As explained above, the , the Board has construed the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to the disability for which a higher ratings is sought consistent with Rice, supra.  Specifically, in March 2013, the Veteran stated that he last worked in 2008 and was currently unemployable due to his PTSD symptoms.  Also, during his November 2015 hearing, the Veteran testified that he could not work due to his PTSD.

Given the Board's award of an initial, 70 percent rating for PTSD, the disability ow meets the Based on the Board's decision above, the Veteran's service-connected PTSD meets the percentage requirements for a schedular TDIU, as the assigned rating is 70 percent.  See 38 C.F.R. § 4.16 (a) (2016).

The evidence shows that the Veteran initially stopped working in 2008 due to needing hip surgery, and that his PTSD symptoms worsened after he stopped working, which prevented him from returning to work.  Further, while the Veteran underwent various VA examinations, all of which noted that the Veteran stopped working in 2008 and stated that he could no longer work due to his PTSD symptoms, the record does not include sufficient competent evidence addressing the functional effects of the Veteran's service-connected PTSD on his ability to obtain and maintain substantially gainful employment.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, a VA opinion based on claims file review (if possible) to obtain further medical findings as to the functional effects of the Veteran's service-connected PTSD would be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete with respect to each claim on appeal, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Fort Worth, Texas VA Mental Healthcare Center dated through July 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Cheyenne VAMC all records of pertinent treatment since July 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Fort Worth VA Mental Health Center (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from July 2016 to the present.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, records of private (non-VA) treatment.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and responses from each contacted entity have been associated with the claims file, arrange to for review of the Veteran's records by al opinion by an appropriate mental health  professional-preferably, a psychiatrist or psychologist-to address the matter of the Veteran's entitlement to a TDIU due to PTSD.

 Only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of individual designated to provide the medical opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, , and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Based on examination of the Veteran and review of the record, the psychiatrist/psychologist  should describe the functional effects of the Veteran's service-connected PTSD on his ability to perform the mental and physical acts  required for gainful employment.  

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected PTSD, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence as well as all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

If, from a functional standpoint, the Veteran is considered unemployable due to PTSD, the examiner should indicate the approximate date such unemployability began. 

All examination findings if any), along with complete, clearly stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim for a TDIU due to PTSD in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the claim for a TDIU due to PTSD is denied, furnish to the Veteran and his representative an SSOC that that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 





____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


